Citation Nr: 1146635	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from February 2003 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In February 2011 the Board remanded the issue on appeal for further development. 


FINDINGS OF FACT

The Veteran's degenerative disc disease of the lumbar spine is manifested by pain and limited forward flexion of the thoracolumbar spine to 80 degrees, after repetitive motion to 60 degrees, and during flare-ups to 40 degrees.  There is no evidence that the Veteran has ankylosis of the thoracolumbar spine or compensable neurological symptoms secondary to his lumbar spine disability.


CONCLUSION OF LAW

The criteria for a higher initial rating of 20 percent, but not higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011)








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for degenerative disc disease of the lumbar spine in the August 2007 rating decision, he was provided notice of the VCAA in February 2007.  The Board is aware that the February 2007 letter concerned the Veteran's initial service connection claim, not the higher rating claim.  However, the current appeal arose upon the grant of service connection in August 2007.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a SOC was met in June 2008 and the Veteran was notified by another VCAA letter in August 2008. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition to the February 2007 and August 2008 letters, the Veteran received additional notice in May 2008, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished an SOC in June 2008.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for degenerative disc disease of the lumbar spine has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for degenerative disc disease of the lumbar spine and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his degenerative disc disease of the lumbar spine, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002). Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of this claim in the decision below.

All relevant evidence necessary for an equitable resolution of the issues here in decided has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, a VA examination, and statements from the Veteran and his representative.  In February 2011 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination and in order for the RO to obtain additional private treatment records; however, the Veteran failed to report to the April 2011 VA examination and did not respond to the March 2011 RO letter requesting additional information in order to obtain his private treatment records.   The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition, the Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

An August 2007 rating decision granted the Veteran service connection and an initial rating of 10 percent for degenerative disc disease of the lumbar spine.  The Board notes that the General Rating Formula for Diseases and Injuries of the Spine underwent three revisions; with the newest rating criteria effective September 26, 2003.  Since the Veteran filed his claim for service connection on February 21, 2007, only the newest rating criteria is applicable. 

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Diagnostic Code that is applicable to the Veteran's claim is 5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

After a careful review of the Veteran's claims file the Board finds that the by granting the Veteran the benefit of the doubt the Veteran's degenerative disc disease of the lumbar spine warrants a higher initial rating of 20 percent but not higher.  The Board finds that the Veteran's degenerative disc disease of the lumbar spine more closely approximates the criteria for a 20 percent disability rating since the Veteran's forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; as discussed herein below, the Veteran's range of motion for forward flexion is to 60 degrees.  However, the Board finds that the Veteran does not warrant a rating in excess of 20 percent because there is no evidence that his degenerative disc disease of the lumbar spine is manifested by evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

At the Veteran's February 2007 VA examination he noted that he had pain in his low back at three or four times a week for the past year and it would last for about half a day.  His pain was presently at a 5 out of 10 but once or twice a week he had severe pain, which was relieved by sitting or laying down; he took Motrin and used a TENS unit to help with his severe pain.  He had more pain with prolonged standing, prolonged walking, prolonged sitting, and with stooping and bending forward.  If he walked half of a city block he had pain in his lower back and if he stood for 15 to 20 minutes he will have pain in his lower back.  In addition to pain he also had muscle spasms and stiffness that involved the entire low back; he reported this occurred on a daily basis for the past year.  He also reported that his back locked up on him about once per month.  The pain did not radiate to his lower extremities nor did he have any urinary or bowel incontinence.  He reported that he worked four days after getting out of the military, which was about six weeks prior, but quit because of his back pain.  He reported lack of endurance and chronic fatigue on a daily basis.  It was noted that a can or walker was not necessary. The Veteran's posture was noted to be normal with a slight antalgic gait.  His range of motion for flexion was to 80 degrees, extension was limited to 15 degrees, right lateral flexion was limited to 20 degrees, left lateral flexion was limited to 25 degrees, rotation to the right was limited to 20 degrees, and rotating to the left was limited to 15 degrees.  It was noted that pain because at 85 degrees for flexion and 20 degrees for extension.  The VA examiner estimated that there was 50 percent less range of motion of the lumbar spine on acute flare-ups so the Veteran's range of motion for flexion was decreased to 40 degrees and extension was decreased to 70 degrees.  In addition, it was noted that the Veteran's range of motion for flexion after repetitive motion of times three for the lumbar spine was 70 degrees and then 60 degrees and for the spine was 50 degrees.  

Therefore, the Board finds that the Veteran's normal range of motion was to 80 degrees that after repetitive use it decreased to the lowest of 50 degrees and on flare-ups it was estimated to decrease to 40 degrees.  Thus, the Board finds that the Veteran's degenerative disc disease most closely approximates a higher rating of 20 percent.  However, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In addition, the Board has considered that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  After a careful review of the medical evidence, the Board finds that the preponderance of the evidence is against a separate rating for neurological symptoms associated with the lumbar spine strain.  It was specifically stated that the February 2009 VA examination that the Veteran had an essentially unremarkable neurological examination and that he had no radiation of pain or bladder impairments.  Therefore, the Board finds that there is no medical evidence that the Veteran has a neurological condition or bladder dysfunction that is secondary to his degenerative disc disease of the lumbar spine.  Accordingly, separate ratings are not warranted. 

The Board notes that VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  The Veteran's VA examination revealed that he had pain after repetitive motion and that resulting decreased range of motion is what granted the Veteran the higher rating of 20 percent.  The Board finds that while it was noted at the February 2007 VA examination that the Veteran had fatigability there is no evidence of additional discomfort, pain, incoordination, and weakness that resulted in a higher limitation of motion.  The Board finds that the currently assigned 20 percent rating for the degenerative disc disease of the lumbar spine already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's degenerative disc disease of the lumbar spine is contemplated by the rating criteria.  While it was noted at the February 2007 VA examination, which was shortly after the Veteran's discharge from the military, that the Veteran was not working, the Veteran has not submitted any evidence to support this.  The Board finds that the rating criteria is adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that by granting the Veteran the benefit of the doubt an initial rating of 20 percent is warranted since after repetitive use his range of motion for forward flexion was limited to 50 degrees.  The Board finds that an initial rating in excess of 20 percent is not warranted since his disability is not manifested by limitation of forward flexion to 30 degrees or less and there is no sign of ankylosis.  Likewise, there is no medical evidence on file showing that the Veteran has a compensable neurological or bladder condition secondary to his degenerative disc disease of the lumbar spine.  Therefore, since February 21, 2007, the date of the Veteran's claim for service connection, an initial rating of 20 percent, but not higher, is warranted. 


ORDER

An initial rating of 20 percent for degenerative disc disease of the lumbar spine is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


